United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
DEPARTMENT OF THE ARMY,
FORT McCOY, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2068
Issued: May 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 10, 2010 appellant filed a timely appeal from a July 15, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant established an emotional condition causally related to
compensable work factors.
FACTUAL HISTORY
On June 7, 2010 appellant, then a 53-year-old military pay technician, filed an
occupational claim (Form CA-2) alleging she suffered stress causally related to her federal
employment. She reported the date of injury as October 30, 2009, stating the “nature of work”
1

5 U.S.C. § 8101 et seq.

caused many incidents of stress and a “work environment incident caused stress reaction (suicide
attempt).” Appellant stopped work as of May 23, 2010.
By letter dated June 11, 2010, the Office requested that appellant submit additional
evidence regarding her claim. On June 21, 2010 it received medical evidence from Dr. George
Melnyk, a psychiatrist, who diagnosed depressive disorder and post-traumatic stress disorder
(PTSD). In a report dated April 28, 2010, Dr. Melnyk stated that appellant had been under his
care since December 2007 and her condition rapidly deteriorated on or about November 1, 2009.
Appellant also submitted treatment notes from a social worker.
In a June 7, 2010 statement, appellant noted that on June 12, 2001 she had a severe
anxiety attack due to periodic harassment by Timothy Leonard, a coworker. On October 24,
2005 she received a reprimand for a data input error. Thereafter, appellant’s input was then
closely monitored, causing anxiety attacks. She alleged that in July 2008 a coworker started
working and she was soon subjected to and criticized about her work performance, and in
August 2009 this coworker was discharged, causing appellant anxiety. On October 29, 2009
appellant had a performance appraisal and later that day her supervisor told her that “maybe this
was the wrong job” for her. On October 30, 2009 she stated that she left copies of her daily
reports with her supervisor, who told her that if she had read her e-mails she would know the
supervisor had already copied them. Appellant also referred to a 1989 sexual assault that
occurred before she began work at the employing establishment in 1995.
In a letter dated December 4, 2009, Jacqueline M. Smith, the employing establishment
chief of the pay branch, noted that a December 2, 2009 meeting was held with appellant
regarding her performance and related concerns. She noted that appellant’s supervisor did not
recall making a statement that “maybe this [is not] the right job” for appellant, that her overall
performance rating was successful and no adverse action regarding performance was being
pursued.
By letter dated June 25, 2010, Ms. Smith stated that there was a 2001 incident where
appellant threatened physical harm to Mr. Leonard because she believed he was harassing her.
Management determined that Mr. Leonard was not a threat to appellant or anyone in the
organization, and he was cleared of any allegation of harassment; but due to her perceptions, she
agreed to move to another work area. With respect to the coworker’s departure, Ms. Smith
stated that the reasons were not divulged and the coworker’s performance had no bearing on
appellant’s performance. She reiterated that appellant received satisfactory annual performance
ratings. Appellant had been absent without leave since May 23, 2010.
In a decision dated July 15, 2010, the Office denied the claim for compensation. It found
that appellant had not substantiated a compensable work factor.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or adversely

2

affected by factors of her federal employment.2 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to her regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of the Act.4
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.5 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.6
ANALYSIS
Appellant alleged that she sustained an emotional condition causally related to her federal
employment. The initial question is whether she substantiated a compensable work factor with
respect to her claim. If appellant has, then the medical evidence is examined to determine if
causal relationship is established between a diagnosed condition and the compensable work
factors. If she has not established a compensable work factor, then she has not met her burden of
proof and the Board does not consider the medical issue.7
The Board notes initially that appellant has not attributed her condition to the actual
performance of her regular or specially assigned duties under Cutler. The allegation briefly
noted on the claim form was the “nature of work” without further explanation.
Appellant stated that in 2005 she was reprimanded for an input error and her work was
subsequently monitored. Although the handling of disciplinary actions and leave requests, the
2

Pamela R. Rice, 38 ECAB 838 (1987).

3

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

4

Lillian Cutler, 28 ECAB 125 (1976).

5

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

6

Margreate Lublin, 44 ECAB 945, 956 (1993); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
7

See C.S., 58 ECAB 137 (2006).

3

assignment of work duties and the monitoring of work activities are generally related to the
employment, they are administrative functions of the employing establishment and not duties of
the employee.8 As an administrative matter, appellant must establish error or abuse by the
employing establishment to establish a compensable work factor. No evidence was submitted
supporting a finding of error or abuse. The Board finds that appellant has not established a
compensable work factor with regards to this allegation.
According to appellant another source of anxiety was the criticism of the work
performance of a coworker in 2008 and the subsequent dismissal of the coworker in 2009. It is
not entirely clear from her brief statement how the anxiety arose. To the extent that appellant is
alleging she feared that her own performance would result in similar criticism and dismissal, this
does not constitute a compensable work factor. The employing establishment noted that her
performance was rated as satisfactory and no adverse action was pending. Appellant’s own
perception of what the employing establishment might do does not establish a compensable work
factor.9 To the extent that she alleged a reaction out of concern for the coworker, this does not
relate to the performance of her job duties. No compensable work factor is established regarding
this allegation.
There are specific allegations with respect to October 29 and 30, 2009. Appellant alleged
that on October 29, 2009 she had a performance appraisal and was later told that maybe she had
the wrong job. The performance appraisal is an administrative action.10 No evidence of error or
abuse was presented. The statements from Ms. Smith, who attended the meetings, did not
corroborate appellant’s allegation as to her supervisor’s comment. Even on its face, the alleged
statement would not rise to the level of verbal abuse.11 As to October 30, 2009, appellant’s
allegation was only that her supervisor informed her if she had read her emails, she would know
that the supervisor already had copies of the daily reports. No evidence of error or abuse was
submitted.
In a June 7, 2010 statement, appellant referred to incidents at work that caused her
anxiety. She asserted that in 2001 she was subject to periodic harassment from Mr. Leonard, a
coworker. Appellant did not describe any specific incidents. The actions of a coworker which
the employee characterizes as harassment may constitute a factor of employment giving rise to a
compensable disability under the Act. A claimant must, however, establish a factual basis for the
claim by supporting the allegations with probative and reliable evidence.12 An employee’s
allegation that he or she was harassed or discriminated against is not determinative of whether or
not harassment occurred.13 In this case, the record does not contain probative and reliable
8

J.C., 58 ECAB 594 (2007).

9

The reason for requiring factual evidence from the claimant is to establish a factual basis for the contentions
made, as opposed to the perceptions of the claimant. See C.S., 58 ECAB 137, 142 (2006).
10

Id.

11

Not every statement made in the workplace, even those that may make a claimant uncomfortable or feel
offended, will give rise to coverage under the Act. V.W., 58 ECAB 428 (2007).
12

Gregory N. Waite, 46 ECAB 662 (1995); Barbara J. Nicholson, 45 ECAB 803 (1994).

13

Helen P. Allen, 47 ECAB 141 (1995).

4

evidence of harassment. Ms. Smith stated that the matter was investigated and Mr. Leonard was
not found to have harassed appellant. Appellant did not provide any specific allegations or
supporting evidence. The Board finds no compensable work factor with respect to this
allegation.
The Board accordingly finds that appellant did not substantiate any compensable work
factor. Appellant did not meet her burden of proof and the Office properly denied the claim for
compensation.
On appeal, appellant reiterated that she was subject to verbal abuse, and both supervisors
and coworkers made comments that were rude, unprofessional and inappropriate. As noted, she
did not provide a detailed statement with respect to any specific comments from supervisors or
coworkers. The allegations raised before the Office were not accompanied by any probative and
reliable evidence that would establish a compensable work factor.14
CONCLUSION
The Board finds that appellant did not establish an emotional condition causally related to
compensable work factors.

14

The jurisdiction of the Board is limited to evidence that was before the Office at the time of the final decision
on appeal. 20 C.F.R. § 501.2(c)(1).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 15, 2010 is affirmed.
Issued: May 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

